department of the treasury internal_revenue_service washington d c date uilc number release date cc el gl br1 gl-704974-98 memorandum for assistant regional_counsel gl msr from alan c levine chief branch general litigation subject impact of criminal restitution on the collection process this memorandum responds to your memorandum regarding the above subject this document is not to be cited as precedent issue s whether the internal_revenue_service irs may use civil enforcement procedures even though a taxpayer who was convicted of a criminal tax violation is making restitution payments pursuant to an expired district_court order conclusion court-ordered restitution payments made by a taxpayer do not restrict the irs from taking civil enforcement action against the taxpayer facts the region has encountered several cases where a taxpayer was convicted of a criminal tax violation the sentences have included time in prison subsequent home confinement a fine and court ordered restitution typically the court has ordered a taxpayer to pay a certain amount of restitution per month during a period of supervised release from confinement taxpayers must also file timely income_tax returns some taxpayers have continued to make restitution payments to the irs after the restitution order expires the irs applies these payments to the outstanding tax_liabilities after conclusion of the criminal case the irs examines the convicted taxpayer and often assesses civil liabilities including civil_fraud penalties and interest covering the tax periods for which the taxpayer was convicted after failure to pay the irs takes appropriate civil enforcement action at least one taxpayer’s attorney has asserted that the restitution payments are in the nature of payments under an installment_agreement and that the irs may take no enforcement action while the payments are continuing gl-704974-98 law and analysis sec_6331 provides for enforced collection_of_taxes by administrative levy and seizure as detailed below enforced collection is not restricted by restitution orders in criminal tax cases we have coordinated this issue with the office of the assistant chief_counsel criminal tax which found no substantive legal issues arising from the course of action outlined above that office advised that congress provided for restitution in criminal cases by the victims and witnesses protection act u s c and vwpa courts have held that a restitution order is not in and of itself a civil judgment see 80_f3d_394 9th cir furthermore the taxpayer cannot be compelled to continue making payments under an expired restitution order see 969_f2d_961 10th cir the vwpa provided both in section h which was repealed in and its replacement section m a that an order of restitution may be enforced by the united_states as provided by u s c -13 or by other available and reasonable means strictly speaking the irs is not enforcing the restitution order but is enforcing its later assessment of taxes for the periods involved in the criminal action therefore under this analysis the restitution order is separate from and in addition to any civil enforcement action the irs may wish to take we have also analyzed whether payments made by a taxpayer pursuant to an expired restitution order could be construed as made pursuant to an installment_agreement we have concluded that the payments do not qualify as part of an installment_agreement for several reasons first the restitution is not a result of a written_agreement between a taxpayer and the irs as required by section sec_6159 the restitution payments do not facilitate collection because in most cases the monthly payment is inadequate to satisfy the liability prior to expiration of the statute_of_limitations on collection furthermore the irs does not even determine a taxpayer’s civil liability until after the time the court set the restitution payments therefore it is unlikely that the irs would have entered into agreements with taxpayers immediately upon conclusion of a criminal tax trial additionally sec_6159 permits the irs to modify or terminate an agreement if the taxpayer experiences a change in financial condition in many cases a change will occur because taxpayers resume employment and can often afford to make the larger payments needed to satisfy a newly assessed civil liability the office of criminal tax stressed the need for coordination in these matters since the facts and circumstances of each case will dictate the conclusion reached we note that section of the restructuring and reform act of rra amends sec_6159 to require the irs to enter into installment agreements in certain situations this section of the rra however does not apply to agreements gl-704974-98 restitution payments also do not meet most of the requirements set forth in sec_301_6159-1 governing installment agreements for tax periods prior to enactment of rra the irs had statutory discretion with respect to entering into an installment_agreement requiring the irs to accept restitution payments as though they were made pursuant to an installment_agreement deprives the irs of this discretion the current regulations also require a taxpayer to agree to a reasonable extension of the statute_of_limitations extension of the collection statute is rarely part of a restitution order as in sec_6159 the regulations require a written installment_agreement that has a definite beginning and ending date by contrast taxpayers who continue to make restitution payments after expiration of the court order seem to imply that an open ended schedule is acceptable additionally none of the other protections provided by the regulations are present in a typical restitution payment scheme for example if a taxpayer fails to make a timely installment_payment when due the irs may alter modify or even terminate the agreement according to sec_301_6159-1 the irs is not afforded that opportunity through a restitution order we agree with the conclusions you reached with respect to a taxpayer’s obligation to make restitution payments as well as civil tax_liability payments we also agree that any restitution payments should be applied to reduce the amount of tax due from a taxpayer case development hazards and other considerations new sec_6331 enacted by rra does not permit levy while an installment_agreement is pending or in effect this section was effective on date with respect to installment agreements made on or after date if a court determined that restitution payments that a taxpayer is still making are in fact pursuant to an installment_agreement the irs might be subject_to sanctions based on our conclusion that these payments are not made pursuant to an installment_agreement we think it is unlikely that a court would reach such a conclusion taxpayers are now entitled to a collection_due_process cdp_notice pursuant to sec_6330 and a right to a cdp hearing with the irs office of appeals prior to levy by the irs sec_6330 was effective on date therefore we recommend exploring other less intrusive methods of collection when these situations arise such as a bona_fide installment_agreement before making a decision to levy entered into before the date of enactment_date furthermore even if it did the irs is not required to enter into an installment_agreement if the tax_liability is over the ten thousand dollar limit set by the provision gl-704974-98 we can identify no other litigating hazards that would change or qualify the conclusions reached in this memorandum if you have any further questions please call susan watson pincite-3610
